     Case 5:21-cv-00249-JSM-PRL Document 1 Filed 05/06/21 Page 1 of 6 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

         Case No.

SUNBELT RENTALS, INC.,

         Plaintiff,

v.

HAMPTON ALF AT DEERWOOD, LLC,

         Defendant.



                                           COMPLAINT


         Plaintiff, Sunbelt Rentals, Inc. (“Sunbelt”), files this Complaint against defendant,

Hampton Alf at Deerwood, LLC (“Hampton Alf”).

                                             PARTIES

         1.      Plaintiff Sunbelt is a corporation formed under the laws of North Carolina. Its

principal place of business is in South Carolina.

         2.      Defendant Hampton Alf is a Florida limited liability company. On information and

belief, the sole member of Hampton Alf is Concordis Holdings, LLC, a Florida limited liability

company. On information and belief, the sole member of Concordis Holdings, LLC is Peder

Johnson, a Florida resident.

                                          JURISDICTION

         3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and
  Case 5:21-cv-00249-JSM-PRL Document 1 Filed 05/06/21 Page 2 of 6 PageID 2




costs, and is between citizens of different states. Sunbelt is a citizen of North Carolina and South

Carolina. Hampton Alf is a citizen of Florida.

       4.      This Court has personal jurisdiction over Hampton Alf because it conducts and

transacts business in the State of Florida and is a citizen of the State of Florida.

                                               VENUE

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Hampton Alf

is a resident citizen of this jurisdiction and conducts and transacts business in this jurisdiction.

                                               FACTS

       6.      Sunbelt rents equipment to its customers for use primarily in construction projects.

       7.      On information and belief, Hampton Alf manages an assisted living facility.

       8.      In 2019, Hampton Alf’s Controller executed on its behalf a Sunbelt online credit

application (the “Application”).

       9.      A copy of the Application is attached as Exhibit 1.

       10.     Sunbelt’s approval of the Application established an open account through which

Hampton Alf could rent equipment from Sunbelt on credit.

       11.     The contractual terms (“Open Account Terms”) that apply to the open account are

attached as Exhibit 2.

       12.     Beginning in May 2019, Sunbelt rented certain equipment (the “Equipment”) to

Hampton Alf.

       13.     Hampton Alf did not fully pay Sunbelt the rental charges for the Equipment.

       14.     Unpaid invoices (the “Invoices”) reflecting the Equipment that Hampton Alf rented

from Sunbelt, and the associated rental fees, are attached as Exhibit 3.




                                                 -2-
  Case 5:21-cv-00249-JSM-PRL Document 1 Filed 05/06/21 Page 3 of 6 PageID 3




        15.     The Open Account Terms provide for a service charge that accrues at a rate of one

and one-half percent (1.5%) per month on the balance of delinquent invoices until the invoices are

fully paid.

        16.     An account summary that references all of the Invoices is attached as Exhibit 4.

        20.     Exhibit 4 reflects that as of March 31, 2012, the total unpaid principal amount of

the Invoices is $50,330.66 (the “Principal Amount”).

        21.     The total amount due to Sunbelt, including service charges, is $66,520.76.

        22.     The Open Account Terms incorporate all the terms of Sunbelt’s rental contract (the

“Rental Contract”) found on Sunbelt’s website.

        23.     A copy of the Rental Contract is attached as Exhibit 5.

        24.     Hampton Alf also agreed to the terms of the Rental Contract when it accepted each

piece of the Equipment.

              FLORIDA STATE COURT ACTION; ATTORNEYS’ FEES INCURRED

        25.     On December 9, 2019, Sunbelt filed a Complaint against Hampton Alf in the Circuit

Court in the Fourth Judicial District, in and for Duval County, Florida.

        26.     The undersigned and counsel for Hampton Alf, Michael E. Rodriguez (“Mr.

Rodriguez”), engaged in numerous settlement conversations, and, after agreeing in principal to

certain terms, Mr. Rodriguez requested that the undersigned prepare a Receipt, Release, and

Settlement Agreement.

        27.     The undersigned emailed and called Mr. Rodriguez numerous times in an effort to

confect the settlement. Mr. Rodriguez never responded.

        28.     The Open Account Terms provide that Sunbelt can recover from Hampton Alf the

reasonable attorneys’ fees and costs it incurred and incurs to collect amounts Hampton Alf owes

to Sunbelt.

        29.     The recoverable attorneys’ fees Sunbelt has incurred to date in connection with the

prosecution of this case, together with the Principal Amount and service charges described in ¶¶



                                               -3-
  Case 5:21-cv-00249-JSM-PRL Document 1 Filed 05/06/21 Page 4 of 6 PageID 4




14-21, exceeds the jurisdictional minimum provided in 28 U.S.C. § 1332. See, e.g., Clayton

Consulting Services, Inc. v. Squire Dental Management, LLC, Civ. A. No. 3:20-cv-1165-J-34JBT,

2020 WL 6263756, at *3 (M.D. Fla. Oct. 23, 2020) (“the amount of attorneys’ fees to be included

in a calculation of the amount in controversy includes only the amount of fees incurred as of the

time of removal, and does not include prospective amounts.”).

       30.        Specifically, to meet the jurisdictional threshold, Sunbelt must have incurred at

least $8,479.24 in attorneys’ fees, and Sunbelt has incurred in excess of that amount to date as a

result of filing suit in Florida state court, negotiating with counsel for Hampton Alf, Mr. Rodriguez,

and drafting and attempting to confect a Receipt, Release, and Settlement Agreement.

                                     Claim 1 – Breach of Contract
       31.        Sunbelt repeats, reiterates, and incorporates all allegations contained in ¶¶ 1 - 30 of

this complaint.

       32.        The Application, Open Account Terms, the Rental Contract, and the Invoices

constitute the contract between Sunbelt and North.

       33.        Hampton Alf breached the contract by not fully paying Sunbelt for its rental of the

Equipment.

       34.        Sunbelt suffered damages because of Hampton Alf’s breach of contract.

                                     Claim 2 – Unjust Enrichment

       35.        In addition and/or in the alternative, Sunbelt repeats, reiterates, and incorporates all

allegations contained in ¶¶ 1 - 34 of this complaint.

       36.        Sunbelt rented the Equipment to Hampton Alf.

       37.        Sunbelt only furnished the Equipment to Hampton Alf after Hampton Alf executed

the Application and accepted each piece of the Equipment.

       38.        Hampton Alf did not pay to Sunbelt any of the rental charges for the Equipment

and it would be unjust for Hampton Alf to retain the benefit of such Equipment without paying for

the same.




                                                   -4-
  Case 5:21-cv-00249-JSM-PRL Document 1 Filed 05/06/21 Page 5 of 6 PageID 5




        39.       Accordingly, Hampton Alf is liable to Sunbelt for the value of such benefit, under

the theory of unjust enrichment.

                                       Claim 3 – Attorneys’ Fees

        40.       Sunbelt repeats, reiterates, and incorporates all allegations contained in ¶¶ 1 - 39 of

this complaint.

        41.       Because of the plain breaches by Hampton Alf, it became necessary for Sunbelt to

retain attorneys to litigate its claims.

        42.       In accordance with the Open Account Terms, Sunbelt is entitled to recover its

reasonable attorneys’ fees.

                                           Demand for Relief
        ACCORDINGLY, Sunbelt respectfully requests that this Court enter a judgment in

Sunbelt’s favor and against Hampton Alf granting the following relief:

              i. the unpaid Principal Amount of the Invoices and the service charges that
                  have been accrued to date;

              ii. service charges that will continue to accrue until the unpaid Principal
                  Amount of the Invoices is fully collected;

              iii. attorneys’ fees and other costs Sunbelt has incurred and will incur to
                  collect the amounts that Hampton Alf owes to Sunbelt;

              iv. prejudgment interest;
              v. postjudgment interest; and
              vi. any other relief that the Court deems appropriate.




                                                   -5-
  Case 5:21-cv-00249-JSM-PRL Document 1 Filed 05/06/21 Page 6 of 6 PageID 6




              Date: May 6, 2021    Respectfully submitted,

                                   /s/ M. Elizabeth Roper________________
                                   M. Elizabeth Roper (MSB #0100795)
                                   BUTLER SNOW LLP
                                   1020 Highland Colony Parkway
                                   Suite 1400 (39157)
                                   P.O. Box 6010
                                   Ridgeland, Mississippi 39158-6010
                                   P: (601) 948-5711; F: (601) 985-4500
                                   beth.roper@butlersnow.com

                                   Counsel for Sunbelt Rentals, Inc.

58719149.v1




                                    -6-
